Citation Nr: 0101816	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1981 to May 
1982, November 1982 to November 1985, and October 1986 to 
July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, inter 
alia, denied service connection for hepatitis.  Thereafter, 
in a decision dated in April 1997, the RO established service 
connection and assigned a noncompensable evaluation for 
hepatitis B, effective April 2, 1996.  The veteran appealed 
the noncompensable rating assignment.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1996, a transcript of which has been 
associated with the claims file.

In June 1998, after adjudicating other issues then pending on 
appeal, the Board remanded to the RO the claim of entitlement 
to an initial compensable evaluation for hepatitis B for 
further development and adjudicative actions.

In June and October 2000 the RO affirmed the noncompensable 
evaluation for hepatitis B.

In connection with this appeal, the veteran failed to report 
for a scheduled hearing before a traveling member of the 
Board.  See 38 C.F.R. § 20.704(d) (2000).  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The competent evidence demonstrates no liver damage or other 
objective evidence of disability attributable to service-
connected hepatitis B.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern).  


In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court affirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim. Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

38 C.F.R. § 4.114, Diagnostic Code 7345 pertains to the 
evaluation of hepatitis.  If healed and asymptomatic, a zero 
percent rating is assigned.  Demonstrable liver damage with 
mild gastrointestinal disturbance warrants assignment of a 10 
percent rating.  Diagnostic Code 7345 otherwise provides for 
evaluations up to 100 percent based on liver damage with 
disabling manifestations.

When all evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Factual Background and Analysis

At discharge from military service the records indicate that 
the hepatitis B antibody was found in the veteran's blood, 
without any clinical disease evidenced at separation.  

In June 1994 the Bonham, Texas, VA facility advised the RO 
that no records pertinent to the veteran were available.  The 
claims file does contain VA records reflecting that testing 
for hepatitis was positive in August 1995.  At that time the 
veteran underwent physical examination for complaints of not 
feeling well, specifically having no energy and a poor 
appetite.  The assessment was fatigue, not attributed to any 
disease process.

In November 1996, the veteran testified before a Hearing 
Officer at the RO.  He complained of fatigue, loss of 
appetite and changes in his urine color as manifestations of 
hepatitis B.  He indicated he was taking a "liver pill".  

In January 1997 the veteran presented for a VA examination 
pertinent to hepatitis B.  He indicated he was sometimes 
fatigued and had had times when his urine was dark in color.  
The examiner noted he did not appear acutely or chronically 
ill.  There was no evidence of tenderness in the liver area 
and no evidence of ascites.  The examiner noted that 
hepatitis B was common in the United States and that the 
virus could occur in a health carrier, or with trivial 
evidence of liver impairment.  The diagnosis was chronic 
hepatitis B that was probably inactive.


In June 1998 the Board remanded the veteran's claim to the RO 
for additional development, to include obtaining a 
contemporary VA examination and/or any available pertinent 
medical records.  Later in June, the RO advised the veteran 
to submit or identify medical evidence pertinent to 
hepatitis.  The veteran did not identify further relevant 
medical evidence.  

In February 1999, the veteran presented for a VA examination.  
He reported episodes of active hepatitis with weakness, 
fatigue and jaundice.  The examiner noted no laboratory work 
to confirm this and also noted that evidence showed no 
evidence of active liver disease or active hepatitis since 
service.  The examiner noted that liver function tests in 
1990 and 1995 were normal.  

The examiner stated "I think he has a blood test that is 
always going to be positive for Hepatitis B, but he does not 
have any evidence of active liver disease of pancreatic 
disease."  Physical examination was stated to be normal, 
without evidence of jaundice and without evidence of liver 
function abnormalities on diagnostic testing.  The examiner 
stated that the veteran's fatigue was not related to liver 
disease.  In an addendum the examiner indicated that lab 
tests in fact showed positive hepatitis A and not hepatitis 
B, but that in any case the veteran had normal liver function 
tests and his symptom complaints were not due to liver 
disease.  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 


When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, as set out above, the veteran's service 
discharge examination and all post-service medical records 
are consistent, showing no examination or diagnostic evidence 
of active or chronic liver disease, or any symptoms 
attributable to hepatitis.  The veteran himself is not 
competent to establish that his hepatitis is symptomatic.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
preponderance of the evidence is against assignment of a 
compensable evaluation for hepatitis under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a compensable disability evaluation.  Additionally, 
the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  



The evidence in this case fails to show that the veteran has 
any active manifestations of hepatitis, or resulting liver 
disease, that cause or have in the past caused marked 
interference with his employment, or that have in the past or 
now require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

Here the Board notes that in reaching its decision herein 
above, it has considered that Congress recently passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  That is, the 
veteran has had VA examinations pertinent to hepatitis, and, 
the RO has obtained identified medical records.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  Also, the case was remanded in June 1998 
and, all actions requested in the Board's remand have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In view of the foregoing, the Board finds that the veteran is 
not prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  

The Board further notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to hepatitis.  Again, he has been afforded an examination and 
opportunity to present argument and evidence in support of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

In denying the claim above, the Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date consistent 
with the Court's decision in Fenderson.  The record does not 
show that the veteran was entitled to a compensable 
evaluation for any period since the effective date of the 
grant of service connection.


ORDER

Entitlement to an initial compensable evaluation for service-
connected hepatitis B is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

